 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                     No. CR-16-01357-PHX-DGC
10                Plaintiff,                       ORDER
11   v.
12   Scott Allan Maasen,
13                Defendant.
14
15
16         On November 14, 2018, the Court sentenced Defendant Scott Allen Maasen, with
17   restitution to be determined. Doc. 125. Defendant’s former spouse, Julie Holm, seeks
18   restitution pursuant to 18 U.S.C. § 3663A, the Mandatory Victim Restitution Act
19   (“MVRA”). Doc. 124. For the following reasons, the Court will deny Ms. Holm’s
20   motion.
21   I.    Background.
22         In November 2009, Defendant filed two petitions for bankruptcy in the United
23   States Bankruptcy Court for the District of Arizona: one in his individual capacity and
24   one on behalf of his wholly owned limited liability company, Massen Realty Investments,
25   LLC. Doc. 126 at 9. In June 2011, Defendant began purchasing an engagement ring
26   priced at $89,926, making periodic payments to the jeweler.        In February 2012,
27   Defendant reversed the charges and had his father pay for the ring to appear as if his
28
 1   father was the owner. Defendant insured the ring through his personal insurance policy
 2   with his fiancée. Id.
 3          As part of his ongoing bankruptcy proceedings, Defendant was required to file
 4   monthly reports of all of his expenses, signed under penalty of perjury. Defendant never
 5   reported his purchase of the engagement ring, and he knowingly and fraudulently
 6   concealed the purchase from his creditors and the United States Trustee. Id. at 9-10. In
 7   April 2018, Defendant pled guilty to Concealment of Assets in Bankruptcy in violation of
 8   18 U.S.C. § 152(1), a Class D felony offense (Doc. 83), and the Court accepted his plea
 9   in November 2018 (Doc. 126). Sentencing information indicated that Defendant hid
10   substantial additional assets, income, and expenses from the bankruptcy court. See, e.g.,
11   Doc. 119.
12          Ms. Holm seeks restitution from Defendant pursuant to § 3663A of the MVRA for
13   forensic accounting fees, dissipation of assets during her and Defendant’s divorce, the
14   value of concealed community property, and dissipation of assets during other civil
15   matters, all totaling $178,097.60.1 Doc. 124-1 at 1-2, 13.
16   II.    The Mandatory Victims Restitution Act.
17          The MVRA requires a court to order restitution when sentencing a defendant
18   convicted of (1) “an offense against property [under Title 18], including any offense
19   committed by fraud or deceit,” and (2) when there is “an identifiable victim or victims
20   [who] suffered . . . pecuniary loss.” 18 U.S.C. § 3663A(a)(1)-(2), (c)(1); United States v.
21   Thomsen, 830 F.3d 1049, 1065 (9th Cir. 2016); United States v. Luis, 765 F.3d 1061,
22   1065 (9th Cir. 2014). The party asserting a claim for restitution must prove the claim and
23   the amount due by a preponderance of the evidence. United States v. Gamma Tech.
24   Indus., Inc., 265 F.3d 917, 924 (9th Cir. 2001).
25
26
            1
               The government objects to Ms. Holm’s claim and asserts that the bankruptcy
27   court is the proper venue for her to seek relief from Defendant. Doc. 119 at 6. The Court
     has discretion to permit non-governmental parties to raise and argue claims for restitution
28   under the MVRA. See United States v. Gamma Tech. Indus., Inc., 265 F.3d 917, 924-25
     (9th Cir. 2001); 18 U.S.C. § 3664(d).

                                                -2-
 1          A.     Offense Against Property or Committed by Fraud or Deceit.
 2          The MVRA does not define “offense against property.” See 18 U.S.C. § 3663A;
 3   Luis, 765 F.3d at 1065. But the Ninth Circuit has defined an offense against property as
 4   any offense that “infring[es] on a victim’s property interest.” Luis, 765 F.3d at 1065.
 5   Under this definition, the Ninth Circuit has found offenses against property from a failure
 6   to pay child support that involved pecuniary loss, United States v. Stephens, 374 F.3d
 7   867, 871 (9th Cir. 2004); mail fraud, United States v. Hunter, 618 F.3d 1062, 1064 (9th
 8   Cir. 2010); money laundering and conspiracy to launder money, United States v.
 9   Lazarenko, 624 F.3d 1247, 1249-50 (9th Cir. 2010); and offenses arising out of a
10   mortgage fraud scheme, including bank fraud and loan fraud, United States v. Rizk, 660
11   F.3d 1125, 1134-37 (9th Cir. 2011). Physical damage is not required. Luis, 765 F.3d at
12   1066. The MVRA also applies to offenses “committed by fraud or deceit.” 18 U.S.C.
13   § 3663A(c)(1)(A)(ii).
14          Ms. Holm does not explain how Defendant’s concealment of the engagement ring
15   or other assets from the bankruptcy court in violation of 18 U.S.C. § 152(1) constitutes an
16   offense against her property under the MVRA. She does not argue that she was one of
17   Defendant’s creditors in the bankruptcy cases or otherwise explain how Defendant’s
18   count of conviction infringed her property interests specifically. Ms. Holm also does not
19   expressly argue that § 152(1) constitutes an offense committed by fraud or deceit, but
20   because the language of § 152(1) prohibits “fraudulently conceal[ing]” property, the
21   Court finds that Defendant’s count of conviction falls within the text of the MVRA.
22          Ms. Holm seems to argue that she is entitled to restitution for uncharged conduct
23   based on a fraud scheme by Defendant. See, e.g., Doc. 124-1 at 5-6. The uncharged
24   conduct appears to include concealment of assets from the domestic relations court,
25   concealment of assets from Ms. Holm, and prolonging the litigation and expenses in the
26   domestic relations court. Id. Ms. Holm also makes vague allegations about “other
27   litigation on multiple fronts” and “improper equitable distribution of property.” Id. at 5.
28


                                                 -3-
 1         The MVRA allows a victim to receive restitution for harm caused by “related but
 2   uncharged conduct that is part of a fraud scheme,” but only when “the crime of
 3   conviction includes a scheme, conspiracy, or pattern of criminal activity as an element of
 4   the offense.” Thomsen, 830 F.3d at 1065-66. “Such restitution is not limited to harm
 5   caused by the particular counts of conviction (as it would be absent the scheme
 6   element).” In re Her Majesty the Queen in Right of Canada, 785 F.3d 1273, 1276 (9th
 7   Cir. 2015). Ms. Holm is not entitled to restitution for Defendant’s uncharged conduct,
 8   however, because his crime of conviction does not include as an element “a scheme,
 9   conspiracy, or pattern of criminal activity.” Thomsen, 830 F.3d at 1065-66.
10         Defendant pled guilty to a statute pertaining to concealment of assets in
11   bankruptcy, which prohibits a person from:
12         knowingly and fraudulently conceal[ing] from a custodian, trustee, marshal,
13         or other office of the court charged with the control or custody of property,
           or, in connection with a case under title 11, from creditors of the United
14         States Trustee, any property belonging to the estate of a debtor.
15   18 U.S.C. § 152(1). None of the four elements the government would have had to prove
16   at Defendant’s trial include a scheme, conspiracy, or pattern of criminal activity. See
17   Doc. 126 at 8-9; see also United States v. Lawrence, 189 F.3d 838, 847 (9th Cir. 1999)
18   (noting that counts for bankruptcy fraud under § 152 “contain no elements relating to
19   scheme, conspiracy or pattern”); United States v. Maturin, 488 F.3d 657, 662 (5th Cir.
20   2007) (“It is unmistakably clear, however, from the plain language of 18 U.S.C. § 152(1)
21   . . . that the statute does not have ‘as an element a scheme, conspiracy, or pattern of
22   criminal activity.’”); United States v. Icenhower, No. 09cr1514–IEG, 2011 WL 1522411,
23   at *2 n.1 (S.D. Cal. April 20, 2011) (“18 U.S.C. § 152(1) is not ‘an offense that involves
24   as an element a scheme, conspiracy, or pattern of criminal activity.’”). And it is “not
25   enough to show another fraud against [Ms. Holm] had ‘aspects in common with the
26   scheme’ of conviction or even to show that both frauds were ‘built upon the same central
27   falsity.’” Thomsen, 830 F.3d at 1067.
28


                                               -4-
 1          B.     Victim.
 2          The MVRA defines “victim” as:
 3          a person directly and proximately harmed as a result of the commission of
            an offense for which restitution may be ordered including, in the case of an
 4          offense that involves as an element a scheme, conspiracy, or pattern of
            criminal activity, any person directly harmed by the defendant’s criminal
 5
            conduct in the course of a scheme, conspiracy, or pattern.
 6
 7   18 U.S.C. § 3663A (a)(2). Thus, to qualify as a “victim”, the MVRA requires a showing

 8   of actual and proximate cause between the harm suffered and a defendant’s conduct

 9   underlying the offense of conviction. United States v. Swor, 728 F.3d 971, 974 (9th Cir.

10   2013). But-for causation is insufficient. Id. And although “multiple links in the causal

11   chain” may exist, “the chain may not extend so far as to become unreasonable.” Id.

12   Because Defendant’s count of conviction is not part of a fraud scheme, as discussed

13   above, the Court will only look to whether Ms. Holm has shown direct and proximate

14   causation between her claimed harm and Defendant’s charged offense under § 152(1).

15   See Thomsen, 830 F.3d at 1065-67.

16          Ms. Holm asserts that Defendant’s “charged and uncharged offenses proximately

17   caused [her harm] by prolonging litigation proceedings and escalating expenses and

18   leading her to defend herself in other litigation on multiple fronts.” Doc. 124-1 at 5. She

19   asserts that Defendant “concealed assets in the divorce proceedings and from the

20   bankruptcy court and he entered into an overall conspiracy to shield assets away from his

21   former spouse.” Id. at 6. Ms. Holm describes various claimed harms and losses she has

22   experienced, but she does not explain the causal link between Defendant’s fraudulent

23   concealment of assets in his bankruptcies – proceedings in which Ms. Holm was not a

24   party or creditor – and any of her claimed harm.              Rather, Ms. Holm makes

25   generalizations about Defendant’s concealment in the bankruptcy court being

26   “intertwined” with his concealment in the domestic relations court, and conclusory

27   assertions that she was directly and proximately harmed. Id. at 7, 9, 11.

28


                                                -5-
 1          Ms. Holm must demonstrate direct and proximate causation under the MVRA, not
 2   merely assert that Defendant’s criminal conduct and her harm are intertwined. Ms. Holm
 3   fails to prove by a preponderance of the evidence that she is a victim within the meaning
 4   of the MVRA. The MVRA therefore does not apply to Ms. Holm, and the Court will
 5   decline to address her other arguments.2
 6          IT IS ORDERED that Julie Holm’s request for an order of restitution in the
 7   amount of $178,087.60 (Doc. 124) is denied. Ms. Holm presumably may seek recovery
 8   for her harm in ongoing Defendant’s bankruptcy proceeding or through the domestic
 9   relations court.
10          Dated this 28th day of November, 2018.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            2
             Ms. Holm’s brief also cites 18 U.S.C. § 3663. Even if that section applies, it too
27   defines “victim” as “a person directly and proximately harmed” by the defendant’s
     offense. Ms. Holm has failed to make this showing, as explained above.
28


                                                -6-
